FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA              
                Plaintiff-Appellee,         No. 05-30506
                                      
                                          D.C. CR-04-00301-
               v.                              012-MJP
ARMANDO GARCIA-VILLALBA,                      OPINION
             Defendant-Appellant.
                                      
       Appeal from the United States District Court
         for the Western District of Washington
       Marsha J. Pechman, District Judge, Presiding

                  Argued and Submitted
            July 6, 2009—Seattle, Washington

                  Filed November 2, 2009

Before: Diarmuid F. O’Scannlain, Andrew J. Kleinfeld, and
            Marsha S. Berzon, Circuit Judges.

              Opinion by Judge O’Scannlain




                           14745
               UNITED STATES v. GARCIA-VILLALBA            14749
                          COUNSEL

Brooks Holland, Gonzaga University School of Law, Spo-
kane, Washington, argued the cause for the defendant-
appellant and filed the briefs.

Michael S. Morgan, Assistant United States Attorney, Seattle,
Washington, argued the cause for the plaintiff-appellee and
filed the brief. Jeffrey C. Sullivan, United States Attorney,
was on the brief.


                          OPINION

O’SCANNLAIN, Circuit Judge:

   We venture into the world of organized crime to evaluate
the legality of a wiretap and a search of a stash house for ille-
gal drugs.

                                I

                               A

   This case is about a wiretap that led to the takedown of a
sophisticated drug-trafficking organization. Run by members
of the Garcia-Villalba family, the drug ring operated in rural
Washington. Couriers made drug runs by car to Arizona,
where they picked up narcotics that had been smuggled into
the United States from Mexico. The vehicles contained secret
“stash compartments” designed to ferry the drugs back to
Washington undetected. There, the couriers were met by
higher-ups in the organization, who unloaded and distributed
the drugs. Armando Garcia-Villalba (“Armando”) was one
such distributor.

  In 2003, the Drug Enforcement Agency (“DEA”) began an
investigation which Paul Hackett, a Spanish-speaking DEA
14750          UNITED STATES v. GARCIA-VILLALBA
agent, spearheaded by going undercover. Using a confidential
informant, Hackett managed to get introduced to Alejandro
Delgadillo-Uribe, apparently a front-line dealer. Over the fol-
lowing months, Hackett became a reliable customer. He pur-
chased significant quantities of methamphetamine on five
separate occasions. Later, he bought heroin and cocaine.

   During the business relationship, Hackett obtained
Delgadillo-Uribe’s cell phone number. That number, and two
others allegedly used by Delgadillo-Uribe, became the focus
of the investigation. In August 2003, when Hackett had been
dealing with Delgadillo for about eight months, a magistrate
judge authorized a pen register and trap-and-trace device to be
used on all three phone numbers. A pen register and trap-and-
trace device are used to record the numbers dialed from a par-
ticular telephone number, but do not allow the listener to
overhear the contents of the communication. The initial
authorization expired in October 2003, but two additional
magistrate judges extended it until April 2004.

   Using information gleaned from the pen register and trap-
and-trace device, Hackett identified several of Delgadillo-
Uribe’s associates. There, however, the investigation
appeared to stall. In March 2004, the DEA sought authoriza-
tion to wiretap one of Delgadillo-Uribe’s phones. In support
of the wiretap application, Agent Hackett submitted an affida-
vit to United States District Judge Robert Lasnik. Hackett’s
affidavit cited the limits of the information provided by physi-
cal and aerial surveillance, the pen register, and confidential
informants. The affidavit also explained why alternative
investigatory techniques, such as trash searches, search war-
rants, grand jury subpoenas, and interviews, were rejected as
impractical. Judge Lasnik granted the application and autho-
rized the wiretap, which we will refer to as the “TCT1” wire-
tap.

   The TCT1 wiretap, which was in effect for two months,
intercepted over 2,700 calls. As the investigation continued to
               UNITED STATES v. GARCIA-VILLALBA           14751
unfold, the DEA sought and obtained another wiretap on a
phone allegedly used by a man named Anthony Tanguma (the
“TCT2” wiretap). After a confidential informant linked
Delgadillo-Uribe to another man named Andres Ayon-
Corrales, the DEA sought and obtained a third wiretap (the
“TCT3” wiretap) on a cell phone allegedly used by Ayon-
Corrales. The toll records for Ayon-Corrales’ phones, in turn,
revealed a fourth cell phone that was connected to Cecilio
Garcia-Villalba (“Cecilio”), a brother of the defendant in this
case.

   Sensing they were about to break the conspiracy wide open,
the DEA sought authorization for a fourth wiretap on
Cecilio’s phone (the “TCT4” wiretap). In support of the TCT4
application, Hackett submitted another affidavit, spanning
thirty-one pages, which described the status of the investiga-
tion and explained the need for a wiretap. The district court
approved the TCT4 wiretap, which generated information
linking Armando to narcotics trafficking. The legality of the
TCT4 wiretap is the central issue in this appeal.

   Based on information obtained from the four wiretaps,
Agent Hackett sought a warrant to search four separate struc-
tures that he believed were being used as stash houses. One
of the four structures was a residence located on Dunbar Road
in Mount Vernon, Washington. Hackett’s affidavit in support
of the warrant application alleged that the Dunbar Road resi-
dence, called the “choza,” was a key “stash house” for narcot-
ics and money. A magistrate judge concluded that the
affidavit established probable cause that narcotics would be
found at the Dunbar Road residence and signed the warrant.

   Agents executed the search warrants in July 2004. Inside
the “choza,” they came upon a safe containing heroin,
cocaine, and methamphetamine. Agents also found digital and
gram scales, sandwich bags, magazines for firearms, ammuni-
tion, drug ledgers, wire transfer receipts, bills, and receipts.
14752           UNITED STATES v. GARCIA-VILLALBA
Following the searches, agents arrested members of the
Garcia-Villalba organization, including Armando.

                                   B

   A grand jury in the Western District of Washington
indicted Armando on forty-six counts. He was charged with
conspiracy to distribute methamphetamine, heroin and
cocaine in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A),
and 846. He was also charged with possession of heroin,
cocaine and methamphetamine with intent to distribute (21
U.S.C. § 841(a)(1), (b)(1)(A)), use of a communication facil-
ity to facilitate a drug offense (21 U.S.C. § 843(b)), and distri-
bution of cocaine.

   Prior to trial, Armando moved to suppress the evidence
obtained from the TCT4 wiretap and the contraband recov-
ered from the Dunbar Road residence. After an evidentiary
hearing, the district court denied the motion to suppress the
wiretap evidence. It also concluded that the search of the
“choza” was not supported by probable cause, but neverthe-
less denied the motion to suppress because the officers relied
in good faith on the search warrant. After a jury trial,
Armando was convicted and sentenced to the mandatory
minimum of 120 months in prison followed by five years of
supervised release.

   Armando’s original appellate counsel filed an Anders brief,
asserting that no meritorious issues were presented on appeal.
Counsel also moved to withdraw. A motions panel of our
court granted the motion to withdraw, but struck the Anders
brief, identified arguable issues, and appointed new counsel.
Armando’s new appellate counsel filed this timely appeal.1
  1
   We have disposed of issues regarding the district court’s denial of
Jesus Garcia-Villalba’s motion to suppress in a separate memorandum dis-
position filed concurrently with this opinion.
               UNITED STATES v. GARCIA-VILLALBA           14753
                               II

   On appeal, Armando takes no issue with anything that
occurred during the trial. Rather, he challenges the denial of
his pretrial motions to suppress. In particular, he claims that
the government did not adequately demonstrate necessity for
the wiretap. He also insists that the search of the Dunbar Road
residence was not supported by probable cause and that the
officers did not rely in good faith on the magistrate’s approval
of the warrant. We address these contentions in turn.

                               A

   [1] Title III of the Omnibus Crime Control and Safe Streets
Act of 1968, 18 U.S.C. §§ 2510-2520, allows law enforce-
ment agencies to conduct electronic surveillance of suspected
criminal activities. This authority is not a blank check; aside
from demonstrating probable cause, see 18 U.S.C.
§ 2518(3)(a), “the government must prove necessity” before
it resorts to a wiretap. United States v. Gonzalez, Inc., 412
F.3d 1102, 1110 (9th Cir. 2005). “The purpose of the neces-
sity requirement is to ensure that wiretapping is not resorted
to in situations where traditional investigative techniques
would suffice to expose the crime.” United States v. Carneiro,
861 F.2d 1171, 1176 (9th Cir. 1988).

   To this end, a wiretap application must contain, among
other things, “a full and complete statement as to whether or
not other investigative procedures have been tried and failed
or why they reasonably appear to be unlikely to succeed if
tried or to be too dangerous.” 18 U.S.C. § 2518(1)(c). The
judge may grant the application if he determines, among other
requirements, that “normal investigative procedures have
been tried and have failed or reasonably appear to be unlikely
to succeed if tried or to be too dangerous.” Id. § 2518(3)(c).

   [2] We have held “that the wiretap should not ordinarily be
the initial step in the investigation, but that law enforcement
14754          UNITED STATES v. GARCIA-VILLALBA
officials need not exhaust every conceivable alternative
before obtaining a wiretap.” United States v. McGuire, 307
F.3d 1192, 1196-97 (9th Cir. 2002) (footnote omitted). The
necessity requirement “can be satisfied by a showing in the
application that ordinary investigative procedures, employed
in good faith, would likely be ineffective in the particular
case.” Id. at 1196. “The necessity for the wiretap is evaluated
in light of the government’s need not merely to collect some
evidence, but to develop an effective case against those
involved in the conspiracy.” United States v. Decoud, 456
F.3d 996, 1007 (9th Cir. 2006) (internal quotation marks and
citation omitted). An “effective case” means “evidence of
guilt beyond a reasonable doubt, not merely evidence suffi-
cient to secure an indictment.” McGuire, 307 F.3d at 1198
(internal quotation marks omitted).

   Our review takes place in two related steps. First, we must
“review de novo whether the application for wiretapping was
submitted in compliance with 18 U.S.C. § 2518(1)(c),” and
then must review “the issuing court’s decision that the wire-
taps were necessary for an abuse of discretion.” Id. at 1197.
“When reviewing necessity we employ a ‘common sense’
approach to evaluate the reasonableness of the government’s
good faith efforts to use traditional investigative tactics or its
decision to forego such tactics based on the unlikelihood of
their success or the probable risk of danger involved with
their use.” Gonzalez, Inc., 412 F.3d at 1112.

                                1

   [3] We begin by evaluating whether the affidavit contains
“a full and complete statement as to whether or not other
investigative procedures have been tried and failed or why
they reasonably appear to be unlikely to succeed if tried or to
be too dangerous.” 18 U.S.C. § 2518(1)(c).

   [4] After reviewing Hackett’s thirty-one page affidavit, we
are persuaded that it does contain such a statement. According
               UNITED STATES v. GARCIA-VILLALBA            14755
to the affidavit, the DEA used a pen register and trap-and-
trace device on Cecilio’s cell phone (the subject of the later
TCT4 wiretap) for sixty days, and analyzed two months’
worth of toll records. These methods revealed substantial
numbers of calls between Cecilio’s cell phone and known
drug traffickers but, as the affidavit explains, did not reveal
the subject-matter of those conversations. Although we are
aware that “the use of pen registers alone is insufficient to
establish necessity for a wiretap,” Gonzalez, Inc., 412 F.3d at
1113, the government’s extensive use of other forms of elec-
tronic surveillance prior to seeking a wiretap weighs heavily
in its favor.

   [5] Hackett’s affidavit describes efforts to conduct physical
surveillance on individuals identified through calls listed on
Cecilio’s cell phone. Attempts to follow Cecilio had been
unsuccessful due to difficulties in locating him and the rural,
open location of his residence. The affidavit additionally
reports that “[o]n several occasions, law enforcement agents
have attempted to find and surveil [Cecilio] by either follow-
ing Alejandro Delgadillo-Uribe en route to meetings with
other sources, or by attempting to decipher coded terminology
from intercepted telephone conversations regarding meeting
places used by them.” According to the affidavit, Delgadillo-
Uribe and his associates employed countersurveillance tech-
niques that successfully frustrated these efforts. We have
upheld wiretaps in situations, like this one, where the affidavit
explains in reasonable, case-specific detail why physical sur-
veillance efforts have been unsuccessful. See, e.g., United
States v. Staves, 383 F.3d 977, 981-82 (9th Cir. 2004); United
States v. Canales Gomez, 358 F.3d 1221, 1224-25 (9th Cir.
2004).

   [6] The affidavit also explains in “case-specific detail,”
United States v. Rivera, 527 F.3d 891, 900 (9th Cir. 2008),
why alternative investigatory techniques, such as trash
searches, search warrants, subpoenas, arrests of target sub-
jects, and interviews, were rejected. Trash searches at
14756            UNITED STATES v. GARCIA-VILLALBA
Cecilio’s residence were impractical because the residence “is
situated on the side of a hill in a sparsely populated, open
rural area with few trees or bushes.” Additional search war-
rants, grand jury subpoenas, arrests, and interviews would
“effectively terminate the investigation without achieving the
objective of identifying, and obtaining evidence against, other
participants.” In addition, such tactics could “cause members
of both organizations, including [Cecilio], to flee and to
destroy evidence.” We have approved affidavits containing
comparably detailed recitals. See, e.g., Canales Gomez, 358
F.3d at 1224 (approving an affidavit from an experienced
agent that “relayed in great detail how the investigators had
used, or contemplated using . . . confidential informants,
physical surveillance, pen registers, trap and trace devices,
telephone toll analysis, search warrants, interviews, grand jury
subpoenas, trash searches, consensual recordings, police
reports and arrest records, financial investigations, and mail
cover requests”).2

  [7] The affidavit also details, again in a case-specific man-
ner, why the use of confidential informants, used successfully
on individuals associated with the earlier wiretaps, would not
work with Cecilio. The affidavit reports: “Since the [earlier
wiretaps], no confidential informants have been developed
who can penetrate the Garcia organization. I was not intro-
  2
    Armando criticizes the government’s physical surveillance efforts,
asserting that “[m]any viable options existed for effective surveillance of
Cecilio, even at his residence.” He suggests that the government should
have affixed a camera to a telephone pole near Cecilio’s residence, as it
had done during its surveillance of the Dunbar Road residence. Armando
cites grand jury testimony demonstrating that such a technique would have
been feasible.
   We are not persuaded that the affidavit should have included a discus-
sion of such a technique. Our precedent does not require an affidavit to
discuss and to dismiss all possible forms of physical surveillance. See,
e.g., Staves, 383 F.3d at 982 (“Law enforcement officials need not exhaust
every conceivable investigative technique before seeking a wiretap
order.”).
               UNITED STATES v. GARCIA-VILLALBA           14757
duced to any of Alejandro Delgadillo-Uribe’s sources of sup-
ply . . . nor have I been introduced to many of the
distributors.” In addition, the affidavit points out that
Delgadillo-Uribe had been arrested and was not cooperating,
closing off a previously valuable source of intelligence, while
associates of Delgadillo-Uribe who had also been arrested
“were lower-level violators who did not have contact with
Alejandro Delgadillo-Uribe’s sources of supply, such as
[Cecilio].”

   Armando criticizes these explanations as “fleeting and pas-
sive,” arguing that the affidavit failed meaningfully to explain
why confidential informants could not be used to infiltrate the
Garcia-Villalba organization. We disagree. Though, as
always, more information could have been included, we are
persuaded that Hackett’s affidavit contains “reasonable detail”
and is sufficiently case-specific to pass muster under our pre-
cedent. Indeed, in Rivera, we rejected an argument strikingly
similar to the one that Armando now urges us to adopt:

    Defendants contend that the affidavit should have
    provided more detail, such as why a confidential
    source was considered to be in too much danger, why
    other confidential sources were unwilling or too
    scared to infiltrate the Rivera organization, and why
    the government chose to deport a confidential source
    and a source of information. However, we have not
    required such a level of detail in a wiretap applica-
    tion.

Rivera, 527 F.3d at 899 (emphasis added). Like the affidavit
at issue in Rivera, “the affidavit here did more than recite the
inherent limitations of using confidential informants; it
explained in reasonable detail why each confidential source or
source of information was unable or unlikely to succeed in
achieving the goals of the . . . investigation.” Id.

  [8] We recognize that some language in the affidavit may
be conclusory or merely describe the inherent limitations of
14758          UNITED STATES v. GARCIA-VILLALBA
certain investigatory techniques, but this is not decisive. See
United States v. Torres, 908 F.2d 1417, 1423 (9th Cir. 1990)
(“The presence of conclusory language in the affidavit will
not negate a finding of necessity if the affidavit, as a whole,
alleges sufficient facts demonstrating necessity.”); see also
United States v. Fernandez, 388 F.3d 1199, 1237 (9th Cir.
2004). The affidavit as a whole speaks in case-specific lan-
guage, and we are persuaded that it contains “a full and com-
plete statement as to whether or not investigative procedures
have been tried and failed or why they reasonably appear to
be unlikely to succeed if tried or to be too dangerous.” 18
U.S.C. § 2518(1)(c).

                                2

   [9] Satisfied that Hackett’s affidavit is sufficiently detailed,
we turn to whether the issuing judge abused his discretion in
finding that the TCT4 wiretap was necessary. Employing “a
‘common sense’ approach,” we must “evaluate the reason-
ableness of the government’s good faith efforts to use tradi-
tional investigative tactics or its decision to forego such
tactics based on the unlikelihood of their success or the proba-
ble risk of danger involved with their use.” Gonzalez, Inc.,
412 F.3d at 1112.

   Our decision in McGuire guides us. There, FBI agents
sought to wiretap phones used by the “Montana Freemen,” a
group of vigilantes bent on taking down the United States
government. McGuire, 307 F.3d at 1195. In upholding the
wiretap, we emphasized that “the government is entitled to
more leeway in its investigative methods when it pursues a
conspiracy.” Id. at 1198. “Like the Hydra of Greek mytholo-
gy,” we reasoned, “the conspiracy may survive the destruction
of its parts unless the conspiracy is completely destroyed.” Id.
at 1197-98. Noting that “[i]t is one of the first duties of every
government to extirpate gangs of thieves,” id. at 1198 n.3
(quoting 4 Thomas Babington Macaulay, History of England
                 UNITED STATES v. GARCIA-VILLALBA                  14759
205 (1855)), we upheld the district court’s approval of the
wiretap application.

   Here, Agent Hackett, working undercover, was introduced
only to a front-line dealer, not to the leaders behind the
scenes. Without a wiretap designed to unveil the leaders, the
DEA may have been limited to a street level war, cutting off
one head of the Hydra only to watch another grow to replace
it. Sophisticated drug conspiracies often rely on separation
and limited contact between street level dealers and higher-
ups, meaning that traditional investigative techniques some-
times cannot end the threat that such organizations pose to
public safety. A wiretap, which targets communications, is
well-suited to unmasking the leaders of a narcotics-trafficking
organization.3

   Indeed, the characteristics of the Garcia-Villalba organiza-
tion created particular difficulties for DEA investigators. As
in McGuire, “agents could not have conducted on-site surveil-
lance” of the organization’s property “because of its remote,
rural location.” Id. at 1197. DEA agents lurking about
Cecilio’s residence would have raised suspicions and possibly
sabotaged the investigation. In addition, “[f]ederal agents
would have had difficulty infiltrating the group” because “of
the [Garcia-Villalba organization]’s close-knit nature.” Id.
These problems made a wiretap particularly appropriate in
this situation.

   [10] Our precedent confirms this conclusion. In Torres, we
upheld a necessity finding because: “1) continued surveillance
was not feasible due to appellants’ use of countersurveillance;
2) the use of a search warrant or grand jury proceeding would
alert appellants of an ongoing investigation; 3) informants and
  3
   We need not and do not suggest that investigation of a drug conspiracy
necessarily justifies a wiretap. The rules must be applied to the facts in
each case with an individualized judgment to be made by the judicial offi-
cer to whom the proposed warrant is presented.
14760          UNITED STATES v. GARCIA-VILLALBA
undercover agents could not determine the source of [the]
drugs.” Torres, 908 F.2d at 1422. Similarly, here, Hackett’s
affidavit detailed the difficulties of continued physical sur-
veillance, the problems with alerting the defendants to the
investigation by serving search warrants or grand jury subpoe-
nas, and the government’s desire to identify the “role of all
participants in [the] offenses.”

   Gonzalez, Inc., in which we upheld a district court’s finding
that the government had not shown necessity, does not require
a contrary conclusion. There, before applying for a wiretap,
the government had used: “(1) five-days-worth of pen register
analysis; (2) an equally short use of trap-and-trace analysis;
and (3) limited physical surveillance of the Blake Avenue
office.” Gonzalez, Inc., 412 F.3d at 1112. Here, by contrast,
the government used pen register and trap and trace data for
months, not days. In addition, the government conducted sig-
nificantly more extensive physical surveillance.

   [11] For these reasons, the district court did not abuse its
discretion in finding that the wiretap was necessary.

                               3

   Before concluding our discussion of the wiretap, we pause
to address Armando’s general objection to the affidavit: that
it improperly employed a “cascading theory of necessity.”
According to Armando, “with each wiretap order obtained
and employed successfully during the investigation, the need
for the next wiretap more and more was presumed and other
investigative methods more and more were discounted as
inconvenient or inefficient.” Armando asserts that by “the
time of the application for a wiretap on TCT4, the allegations
of necessity had become largely conclusory statements that
improperly attempted to fold the showing of necessity to
wiretap TCT1 into the application to wiretap TCT4.”

   [12] Because our precedent is not clear on what constitutes
a “cascading theory of necessity,” we take this opportunity to
               UNITED STATES v. GARCIA-VILLALBA            14761
clarify our law. Armando is correct that “the government is
not free to transfer a statutory showing of necessity from one
application to another—even within the same investigation.”
Gonzalez, Inc., 412 F.3d at 1115. We have “held that an issu-
ing judge may not examine various wiretap applications
together when deciding whether a new application meets the
statutory necessity requirement.” Id. Rather, “[e]ach wiretap
application must separately satisfy the necessity requirement.”
Id.

   [13] This does not mean, however, that a district court must
view a wiretap application in a vacuum. Although the govern-
ment may not rely on the conclusion that a previous wiretap
was necessary to justify the current application, historical
facts from previous applications, particularly those within the
same investigation, will almost always be relevant. So will
previous investigatory tactics, so long as they bear on whether
the government has adequately shown necessity within the
current application. If these facts are incorporated into the lat-
est affidavit, the issuing judge may examine them. For exam-
ple, the government may rely on past failed attempts to
infiltrate an organization, detailed in past affidavits, as evi-
dence that future attempts would be fruitless. Nothing in our
precedent prohibits an affidavit from employing such a tech-
nique, which is designed merely to save time, not to piggy-
back an earlier showing of necessity into a later affidavit. The
key question will always be whether the wiretap application
separately satisfies the necessity requirement.

   [14] Here, the TCT4 application separately satisfied the
requirement. The government used the pen register and trap-
and-trace device on Cecilio’s cell phone, not merely on the
cell phones associated with the prior wiretaps. In addition, the
affidavit details efforts to surveil Cecilio himself, not merely
unconnected individuals associated with earlier wiretaps.
These TCT4-specific facts distinguish this case from Car-
neiro, 861 F.2d at 1180-81, where we invalidated a wiretap
“because the later applications did not show that particular-
14762             UNITED STATES v. GARCIA-VILLALBA
ized investigative actions were targeted, without success, at
each later suspect.” Gonzalez, Inc., 412 F.3d at 1115 (describ-
ing the factual basis for Carneiro’s holding). Indeed,
Hackett’s affidavit’s references to earlier investigative efforts,
as the government points out, largely incorporate “by refer-
ence the historical facts described in earlier affidavits to the
issuing judge.”

  [15] Accordingly, the district court properly denied Arman-
do’s motion to suppress the evidence obtained from the TCT4
wiretap.4

                                     B

   Satisfied that the district court did not abuse its discretion
in approving the government’s wiretap application, we turn to
Armando’s argument that the district court should have sup-
pressed the evidence obtained from the search of the Dunbar
Road residence. The district court concluded that the govern-
ment did not have probable cause to search the residence. It
  4
    In a pro se opening brief filed before the appointment of new appellate
counsel, Armando challenges his 120-month sentence. According to
Armando, “because the jury convicted him of a conspiracy with multiple
possible objects, but without specifying which of those multiple objects
[Armando] was guilty of conspiracy to commit, the district court erred by
not sentencing [Armando] based on the charged object carrying the ligh-
test maximum statutory penalty.” Armando thinks that the “charged object
carrying the lightest maximum statutory penalty” was the use of “commu-
nication facilit[ies to] facilitat[e] the commission of” a drug offense,”
which carries a statutory maximum of forty-eight months. 21 U.S.C.
§§ 843(b), (d)(1).
   We are unpersuaded. Armando was not charged with conspiracy to use
a communications facility; he was charged with a conspiracy to distribute
drugs. In other words, the use of a communications facility was not the
object of the conspiracy; it was an overt act committed in furtherance of
the conspiracy, the object of which, of course, was to distribute controlled
substances. The jury specifically found that Armando conspired to distrib-
ute narcotics in sufficient quantities to require imposition of the statutory
minimum of 120 months.
                 UNITED STATES v. GARCIA-VILLALBA                 14763
nevertheless refused to suppress the evidence because it
thought that the “good faith” exception applied. On appeal,
the government challenges the first determination; Armando
attacks the second.

   The government argues that the district court erred by find-
ing no probable cause to believe that contraband would be
found at the Dunbar Road residence.5 In the government’s
view, Agent Hackett’s affidavit in support of the search war-
rant adequately connected narcotics trafficking to the “choza”
at Dunbar Road.

   [16] The Fourth Amendment requires that all warrants be
supported by probable cause. U.S. Const. amend. IV. “Proba-
ble cause means only a ‘fair probability,’ not certainty, and
requires consideration of the totality of the circumstances.”
United States v. Hill, 459 F.3d 966, 970 (9th Cir. 2006) (inter-
nal citation omitted). Accordingly, the question here is
whether Agent Hackett’s affidavit established a “fair proba-
bility” that the choza was being used as a stash house.

   Significantly, a magistrate judge initially found in favor of
the government on this issue and granted the requested war-
rant. Only later, on review, did the district judge reverse the
magistrate’s initial finding. Our precedent requires us to
decide, however, whether the magistrate judge who granted
the warrant, not the district judge who decided the suppres-
sion motion, “clear[ly] err[ed]” in finding probable cause. Id.
Thus, we must “review the magistrate’s conclusion that prob-
able cause existed to issue an arrest warrant independently
without deferring to the district court’s contrary conclusion.”
Castillo, 866 F.2d at 1076; see also Illinois v. Gates, 462 U.S.
213, 238-39 (1983) (“[T]he duty of a reviewing court is sim-
  5
    Although the government did not file a cross-appeal, we may nonethe-
less consider its argument that probable cause existed. See United States
v. Castillo, 866 F.2d 1071, 1076 n.2 (9th Cir. 1988) (“[A]n appellee may
rely on any argument asserted below in support of the judgment.”).
14764          UNITED STATES v. GARCIA-VILLALBA
ply to ensure that the magistrate had a ‘substantial basis for
. . . conclud[ing]’ that probable cause existed.” (internal cita-
tion omitted)).

   We discern no clear error in the magistrate judge’s conclu-
sion. Hackett’s affidavit begins by listing Hackett’s profes-
sional experience and his personal experience with the
investigation. It also asserts that “[p]ersons involved in drug
trafficking conceal in their residences and businesses caches
of drugs.” Then, the affidavit spends ten pages discussing the
information obtained through electronic surveillance. Para-
graph (15) of the affidavit, on which the government primar-
ily relies, reads as follows:

       The DEA also has determined that [Cecilio,
    Armando], and Octaviano Armenta-Aceves use [the]
    Dunbar Road, Mount Vernon, Washington [resi-
    dence], as a “stash house” or storage location for
    narcotics and or money for the organization. This
    location, known as the “choza” or shack, has been
    referred to by the organization’s members on numer-
    ous intercepted telephone calls, often after [Cecilio]
    receives an order for controlled substances. Surveil-
    lance units have followed vehicles of organization
    members travel from their residences to the “choza”
    immediately after [Cecilio] gave an order to deliver
    a controlled substance to a customer. Further, the
    subscriber of . . . the telephone at the “choza,” is
    Thomas Summers, a member of the drug trafficking
    organization.

Other sections of the affidavit describe phone calls mention-
ing the “choza.” The district court, in contrast to the magis-
trate judge, found these assertions “conclusory.” According to
the district court, the affidavit was insufficient “to link this
residence with the drug activity.”

   Given the deference that we and the district court owe to
the magistrate judge who issued the warrant, the district court
              UNITED STATES v. GARCIA-VILLALBA           14765
erred in finding that the government did not show probable
cause. To be sure, some assertions in the affidavit plainly are
conclusory, particularly the one that reads: “The DEA also
has determined that [Cecilio, Armando], and Octaviano
Armenta-Aceves use 17900 Dunbar Road, Mount Vernon,
Washington, as a ‘stash house’ or storage location for narcot-
ics and or money for the organization.” The rest of the para-
graph, however, fills in missing details. The affidavit asserts
that intercepted telephone calls expressly referred to the
“choza” as the location where they met and where they went
to bring and to pick up drugs; that surveillance units followed
organization members to 17900 Dunbar Road immediately
after the wiretap picked up impending news of a transaction;
and that the telephone number at 17900 Dunbar Road
belonged to Thomas Summers, a member of the organization.

   [17] These assertions establish a substantial basis for the
magistrate judge’s conclusion. In its affidavit, the government
represented that DEA agents actually saw members of the
organization frequent 17900 Dunbar Road immediately after
hearing news on the wiretap of an impending drug transac-
tion. When read together with the rest of the affidavit, which
contains extensive information about multiple narcotics trans-
actions involving those same members of the organization,
these assertions establish a “fair probability,” if not a cer-
tainty, that 17900 Dunbar Road was used to store drugs. After
all, confirmed drug traffickers traveled to 17900 Dunbar Road
shortly after the commencement of a sale. From those facts,
it is reasonable to infer that the location was used to store
drugs immediately before or after a sale.

   We have found a “sufficient nexus” between drug dealing
activities and a defendant’s residence in similar situations.
See, e.g., United States v. Pitts, 6 F.3d 1366, 1369 (9th Cir.
1993) (upholding a finding of probable cause to search the
defendant’s residence when the affidavit detailed many sales
of cocaine involving the defendant, but did not show that any
of the sales were consummated at the residence); United
14766            UNITED STATES v. GARCIA-VILLALBA
States v. Hollis, 490 F.3d 1149, 1153 (9th Cir. 2007) (uphold-
ing a search when “the affidavit rested primarily on the police
officers’ own observation of the controlled drug transaction
between Hollis and the witness and the surveillance of Hol-
lis’s subsequent movements, which led to the North Hoyt
apartment”); Fernandez, 388 F.3d at 1254 (“Agent Spencer’s
statements about the likelihood that the Rambler residence
contained contraband or evidence relevant to the crimes
charged, which were based on his own professional experi-
ence of the Mexican Mafia, combined with the information
from the wiretaps, were sufficient to give the magistrate judge
a substantial basis to conclude that the items sought were at
the residence.”).

   [18] Because we are convinced that the district court erred
in finding that the warrant was not supported by probable
cause, we do not address whether the agents relied on the war-
rant in good faith. Accordingly, we are satisfied that the dis-
trict court properly denied Armando’s motion to suppress,
although we base our conclusion on different grounds.6

                                    III

  For the foregoing reasons, the district court’s orders deny-
ing Armando’s motions to suppress are

   AFFIRMED.




   6
     Because we believe that probable cause exists, we do not reach the
government’s argument that Armando lacked standing to challenge the
search. We may bypass this issue, which is not jurisdictional. See United
States v. Spilotro, 800 F.2d 959, 963 (9th Cir. 1986) (holding that the term
“standing” as “used in Fourth Amendment jurisprudence . . . does not
present a jurisdictional question”).